Deny and Opinion Filed September 18, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01103-CV

                         IN RE SHERITHA SEALS IRVIN, Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 15-00114-W

                            MEMORANDUM OPINION
                      Before Justices Lang-Miers, Stoddart, and Whitehill
                                  Opinion by Justice Whitehill
       Relator filed this petition for writ of mandamus requesting that the Court compel the trial

court to vacate its September 2, 2015 order granting the motion for protective order and motion

to quash filed by the Texas Department of Family and Protective Services. Ordinarily, to obtain

mandamus relief, a relator must show both that the trial court has clearly abused its discretion

and that relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124,

135–36 (Tex. 2004) (orig. proceeding). We conclude relator has failed to establish her right to

mandamus relief.




151103F.P05
                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE